NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                  MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT
                                       )
JOSEPH T. DE GREGORIO, JR.,            )
                                       )
             Petitioner,               )
                                       )
v.                                     )           Case No. 2D18-3188
                                       )
BILL FURST as Property Appraiser of )
Sarasota County, Florida; BARBARA      )
FORD-COATES as Sarasota County         )
Tax Collector; KAREN E. RUSHING as )
Clerk of the Circuit Court of Sarasota )
County Florida; MTAG as custodian for )
MGD-F LL,                              )
                                       )
             Respondents.              )
                                       )

Opinion filed October 23, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Sarasota
County; Hunter W. Carroll, Judge.

Joseph De Gregorio, pro se.

J. Geoffrey Pflunger, Jason A.
Lessinger, Anthony Manganiello, III and
Mark C. Dungan of Icard, Merrill, Cullis,
Timm, Furen & Ginsburg, P.A.,
Sarasota, for Respondent, Bill Furst.

PER CURIAM.

            Affirmed.
NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.




                               -2-